 1   BARBARA J. PARKER, City Attorney – SBN 069722
     MARIA BEE, Chief Assistant City Attorney – SBN 167716
 2   DAVID A. PEREDA, Special Counsel – SBN 237982
     KEVIN P. McLAUGHLIN, Deputy City Attorney – SBN 251477
 3   One Frank H. Ogawa Plaza, 6th Floor
     Oakland, California 94612
 4   Telephone: (510) 238-2961, Fax: (510) 238-6500
     Email: kmclaughlin@oaklandcityattorney.org
 5   X04620/2646728

 6   Attorneys for Defendant
     CITY OF OAKLAND
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
     LYNDSEY BALLINGER and                        Case No. 4:18-cv-07186-HSG
11   SHARON BALLINGER,
                                                  STIPULATION TO MODIFY BRIEFING
12                    Plaintiffs,                 SCHEDULE ON DEFENDANT’S
            v.                                    MOTION TO DISMISS PLAINTIFFS’
13                                                COMPLAINT; DECLARATION OF
     THE CITY OF OAKLAND,                         KEVIN P. MCLAUGHLIN; [PROPOSED]
14                                                ORDER
                      Defendants.
15                                                [Civ. L. Rule 6-2]

16

17                                                Complaint Filed: November 29, 2018

18

19

20
21

22

23

24

25

26
27

28

                                              1
          STIPULATION TO MODIFY BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS
         PLAINTIFFS’ COMPLAINT; DECLARATION OF KEVIN P. MCLAUGHLIN; [PROPOSED] ORDER
 1                        STIPULATION TO MODIFY BRIEFING SCHEDULE

 2                                                 RECITALS

 3           1.      Defendant City of Oakland and Plaintiffs Lyndsey Ballinger and Sharon Ballinger

 4   have conferred regarding the briefing schedule on Defendant’s Motion to Dismiss Plaintiffs’

 5   Complaint (Dkt. 13) (the “Motion”).

 6           2.      Plaintiffs’ opposition to the Motion is presently due on January 18, 2019. Plaintiffs

 7   assert that an additional two weeks is needed to oppose the Motion because Plaintiffs’ counsel is

 8   arguing another case in the U.S. Supreme Court on January 16, 2019.

 9           3.      Defendant’s reply in support of the Motion is presently due on January 25, 2019.

10   Defendant is willing to stipulate to Plaintiffs’ requested extension on condition that Plaintiffs agree

11   that Defendant may have an additional week to file its reply in support of the Motion, in fairness and

12   based upon the complexity of the issues presented.

13                                               STIPULATION

14           WHEREFORE, the parties stipulate and agree to the following schedule for briefing the

15   opposition and reply on the Motion:

16           Opposition: Due February 1, 2019.

17           Reply: Due February 15, 2019.

18           IT IS SO STIPULATED.

19   Dated: January 8, 2019
                                             MERIEM L. HUBBARD
20                                           J. DAVID BREEMER
                                             PACIFIC LEGAL FOUNDATION
21
                                         By: /s/ Meriem L. Hubbard
22                                           Attorneys for Plaintiffs
                                             LYNDSEY BALLINGER and SHARON BALLINGER
23
     Dated: January 8, 2019
24                                           BARBARA J. PARKER, City Attorney
                                             MARIA BEE, Chief Assistant City Attorney
25                                           DAVID A. PEREDA, Special Counsel
                                             KEVIN P. MCLAUGHLIN, Deputy City Attorney
26
27                                       By: /s/ Kevin P. McLaughlin
                                             Attorneys for Defendant
28                                           CITY OF OAKLAND

                                               2
           STIPULATION TO MODIFY BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS
          PLAINTIFFS’ COMPLAINT; DECLARATION OF KEVIN P. MCLAUGHLIN; [PROPOSED] ORDER
 1                           DECLARATION OF KEVIN P. MCLAUGHLIN

 2           I, KEVIN P. McLAUGHLIN, declare as follows:

 3           1.      I am a Deputy City Attorney employed by the City of Oakland, Defendant in this

 4   action. The following facts are within my personal knowledge and, if called upon to testify, I

 5   could and would testify competently with respect thereto, except as to those matters stated on

 6   information and belief, and as to those matters, I believe them to be true.

 7           2.      Defendant City of Oakland and Plaintiffs Lyndsey Ballinger and Sharon Ballinger

 8   have conferred regarding the briefing schedule on Defendant’s Motion to Dismiss Plaintiffs’

 9   Complaint (Dkt. 13) (the “Motion”).

10           3.      Plaintiffs’ opposition to the Motion is presently due on January 18, 2019. Plaintiffs

11   assert that an additional two weeks is needed to oppose the Motion because Plaintiffs’ counsel is

12   arguing another case in the U.S. Supreme Court on January 16, 2019.

13           4.      Defendant’s reply in support of the Motion is presently due on January 25, 2019.

14   Defendant is willing to stipulate to Plaintiffs’ requested extension on condition that Plaintiffs agree

15   that Defendant may have an additional week to file its reply in support of the Motion, in fairness and

16   based upon the complexity of the issues presented.

17           5.      As a result, the parties have stipulated that Plaintiffs’ Opposition should be due on

18   February 1, 2019, and Defendant’s Reply should be due on February 15, 2019.

19           6.      The parties previously stipulated to allow Defendant until January 4, 2019 to file its

20   response to Plaintiffs’ Complaint. No other time modifications have occurred in this case.
21           7.      The requested time modification will not alter the schedule for this case.

22           8.      Pursuant to Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

23   document has been obtained from each of the other signatories.

24           I declare under penalty of perjury under laws of the United States of America that the

25   foregoing is true and correct. Executed on this 8th day of January 2019, at Oakland, California.

26
                                         By: /s/ Kevin P. McLaughlin
27                                          Kevin P. McLaughlin
28

                                               3
           STIPULATION TO MODIFY BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS
          PLAINTIFFS’ COMPLAINT; DECLARATION OF KEVIN P. MCLAUGHLIN; [PROPOSED] ORDER
 1                                        [PROPOSED] ORDER

 2          The Court, having considered the Stipulation of the parties, and good cause appearing

 3   therefor, hereby modifies the schedule for briefing the opposition and reply on Defendant’s Motion

 4   to Dismiss Plaintiffs’ Complaint (Dkt. 13):

 5          Opposition: Due February 1, 2019.

 6          Reply: Due February 15, 2019.

 7          IT IS SO ORDERED.

 8
     Dated: 1/9/2019
 9                                                 Hon. Haywood S. Gilliam, Jr.
                                                   UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                               4
           STIPULATION TO MODIFY BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS
          PLAINTIFFS’ COMPLAINT; DECLARATION OF KEVIN P. MCLAUGHLIN; [PROPOSED] ORDER
